Ostrander, C. J.
(after stating the facts). The ■ contention of the appellant is that by the filing of the bill, the'general appearance of defendants, the granting of an injunction, the filing of the answer, etc., the court became possessed of the case, acquired jurisdiction of the parties and subject-matter, and therefore has jurisdiction to give full relief other than that prayed for. The familiar rule is relied upon that having jurisdiction for one purpose a court of equity may, and usually will, retain jurisdiction to settle the entire controversy.
The rule, of course, has no application in cases where equitable jurisdiction is not made out by the bill itself. Upon the facts she alleges, plaintiff has apparently an adequate remedy at law, which is sufficient reason for refusing equitable interference. The sheriff is not, officially, insolvent. It is said that the identical automobile is the only thing which will satisfy plaintiff’s just demands in this case, and that at least the cause ought to have been transferred to the law side of the court for trial. This conclusion is not apparent from the bill of complaint. Furthermore, the record does not contain all of the evidence upon which the court below proceeded.
I am inclined, however, to grant a modification of the decree to the extent of dismissing the bill without prejudice to plaintiff’s right to institute a suit at law if she is so advised. In other respects, the decree is affirmed, with costs of this court to the appellee.
Bird, Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.